Title: From George Washington to James Bowdoin, 15 May 1780
From: Washington, George
To: Bowdoin, James



Dr Sir
Head Qrs Morris Town May 15th 1780

I take the liberty to transmit to your care a Letter for Major General Heath under a flying Seal. From an apprehension that he might have left Boston before it arrived and the importance of the objects to which it extends I am induced to use this freedom. If the General has not returned to the Army, I would request the favor of You to have the Letter sealed after perusing it, and delivered to him; and if he has that you will have the goodness to consider it as addressed to yourself and to assist me in the several interesting points to which it goes. It may be of infinite importance to obtain the information required—and I should hope it may be done: Our very good Friends & allies have it much at heart—and view the reduction of Hallifax as a matter of great consequence, as being the Arsenal of support to the Enemy’s fleet in these seas & in the West Indies. I very sincerely congratulate you on this prospect of succour from his Most Christian Majesty, which equally demonstrates his wisdom and his great regard for us. Your own good understanding I am convinced, will lead You at once to see the propriety of secrecy upon the occasion and you will be pleased to consider the communication as confidential. I shall be happy, and our interest and character as a Nation indispensibly require it, that our exertions may be proportionned

to this fresh instance of magnanimity and generosity on the part of our Ally. I confess I have my fears on this head—as we have now from the pernicious system of short inlistments, nothing left us but the Skeleton of an Army—and are under great embarrasments with respect to our finance. Every friend to America should give his most active support to these important Objects.
The accounts from Charles Town received on our part as I learn from philadelphia, only come down to the 15th of April. The Enemy’s Batteries had then been opened for some days, without any other effect than killing three privates and a Woman & Child and firing one or Two Houses. It is however reported to day, that they have received advice in New York to the 1st Instant—and that matters had not then undergone any material changes. I have the Honor to be, with the greatest respect & regard Dr Sir, Your Most Obedt servant

Go: Washington

